United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3120
                                    ___________

Willis L. Waddell,                       *
                                         *
      Plaintiff - Appellant,             * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
University of Minnesota,                 *      [UNPUBLISHED]
                                         *
      Defendant - Appellee.              *
                                    ___________

                               Submitted: June 16, 2000

                                   Filed: July 19, 2000
                                    ___________

Before LOKEN, ROSS, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

     Willis L. Waddell commenced this damage action after the University of
Minnesota terminated him as a Building and Grounds worker in the Facilities
Management Department. The district court1 granted the University’s motion for
summary judgment. Waddell appeals, arguing that genuine issues of material fact




      1
        The HONORABLE JAMES M. ROSENBLUM, United States District Judge
for the District of Minnesota.
preclude summary judgment on his claim under Title II of the Americans with
Disabilities Act, 42 U.S.C. §§ 12131 et seq.

       Subsequent to the district court’s ruling in this case, this court held that ADA
suits against States and their instrumentalities, such as the University of Minnesota, are
barred by Eleventh Amendment immunity. Alsbrook v. City of Maumelle, 184 F.3d
999 (8th Cir. 1999) (en banc), cert. dismissed, 120 S. Ct. 1265 (2000). Accordingly,
the district court properly dismissed the only claim that is at issue on appeal. The
judgment of the district court is affirmed. The University’s motion to dismiss the
appeal is denied as moot. Waddell’s motions to supplement the record on appeal and
for an extension of time are denied.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-